t c memo united_states tax_court franklin a ogden petitioner v commissioner of internal revenue respondent docket no 3343-o0o1l filed date franklin a ogden pro_se gerald w douglas karen baker and peter reilly for respondent memorandum opinion panuthos chief special_trial_judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction as explained in detail below we shall grant respondent’s motion to dismiss ’ unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule continued background on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing requesting that petitioner pay his delinquent income taxes for the taxable_year petitioner responded by filing with the internal_revenue_service office of appeals appeals_office a request for an administrative hearing by letter dated date appeals officer jose gonzales directed petitioner to contact him by date for the purpose of scheduling an administrative hearing on date appeals officer gonzales received a letter from gary arthur demott mr demott identified in the letter as petitioner’s representative stating that petitioner intended to challenge his underlying tax_liability for by letter dated date appeals officer gonzales informed petitioner that he had received a letter from mr demott that mr demott was not duly authorized to represent petitioner and that if i do not hear from you and you do not provide additional evidence or make arrangements to pay the tax for before date i will send you a determination_letter providing your judicial rights t continued references are to the tax_court rules_of_practice and procedure this case was assigned pursuant to sec_7443a on date the appeals_office issued to petitioner a notice_of_determination concerning collection actions under sec_6320 and or notice_of_determination concerning his tax_liability the determination_letter informed petitioner that he would have days to contest the matter by filing a petition with the tax_court on date petitioner filed a petition for judicial review in the u s district_court for the district of idaho assigned docket no cv00-266-n-ejl challenging the notice_of_determination on date the district_court issued an order dismissing the case for lack of jurisdiction the order stated that petitioner would have days to file a petition for review with the tax_court on date petitioner instituted a second action in the district_court by filing a complaint and request for judicial review of administrative action assigned docket no cv01-35-n-ejl again challenging the notice_of_determination on date the district_court issued an order dismissing the case for lack of jurisdiction the order again stated that petitioner would have days to file a petition for review with the tax_court on date the court received and filed a petition for lien or levy action under code sec_6320 or d q4e- challenging the notice_of_determination the petition arrived in an envelope bearing a u s postal service postmark dated date in response to the petition respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not filed with the court within days of the district court’s order of dismissal issued date petitioner filed an objection to respondent’s motion to dismiss asserting that his petition was filed with the court within days of the district court’s order of dismissal issued date and respondent failed to conduct an administrative hearing in this case this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss although no appearance was entered by or on behalf of petitioner at the hearing petitioner filed with the court a written_statement and a supplemental written_statement pursuant to rule c petitioner repeated his argument that - at the time the petition was filed petitioner resided in sagle idaho before the hearing the court summarily denied petitioner’s motion for hearing to determine real parties_in_interest the motion was replete with frivolous arguments and among other things asserted natural_person petitioner franklin a ogden therefore requests a hearing wherein respondent must declare via a sworn statement subject_to the penalty continued - his petition was timely filed and in the alternative requested that the court direct respondent to provide him an administrative hearing discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for persons in tax collection matters sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection by way of a lien or levy action until the person has been given notice and the opportunity for an administrative review of the matter in continued of perjury under the laws of the united_states whether it is the legal fiction franklin a ogden respondent is asserting a tax_liability for the tax_year or is respondent asserting that natural_person franklin a ogden has a tax_liability for the tax_year the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra where the appeals_office issues a determination_letter to the person following an administrative hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the person will have days following the issuance of the determination_letter to file a petition for review with the tax_court or a federal district_court see 114_tc_492 sec_6330 provides - j- sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court see 115_tc_114 dismissing a petition for lack of jurisdiction where the taxpayer failed to file his initial petition for review with the federal district_court within the 30-day period we have held that the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a determination_letter and the filing of a timely petition for review see 117_tc_122 offiler v commissioner supra pincite in the instant case petitioner erroneously filed his initial petition with the district_court on date the district_court issued an order dismissing the petition for lack of jurisdiction and informing petitioner that he would have days from the date of the order to file a petition with the tax_court petitioner again failed to file a petition for review --- - with this court and instead filed a second action in the district_court petitioner mailed a petition for review to this court within days after the district_court issued its order dismissing the second action for lack of jurisdiction sec_6330 provides in unambiguous terms that if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court the 30-day period within which petitioner had to file a petition for review with the court began to run on date--the date the district_court issued its order dismissing petitioner’s initial action for lack of jurisdiction petitioner’s position that the 30-day period should be measured from the date the district_court issued its order dismissing his second action would thwart the plain language of the statute and congress’s intent that collection review proceedings be instituted within a fixed and relatively limited time in this connection we have stated on numerous occasions that the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 88_tc_1175 85_tc_527 we have held that the statutory periods set forth in sec_6330 are jurisdictional and cannot be extended see mccune v commissioner supra pincite cf 116_tc_255 holding that the commissioner may not waive the time restrictions imposed in sec_6330 on the basis of the foregoing we hold that we lack jurisdiction inasmuch as the petition was not timely filed with the court accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction petitioner also contends that the appeals_office issued the notice_of_determination without conducting an administrative hearing in 117_tc_159 we recently held that we shall not look behind a notice_of_determination to consider whether the appeals_office conducted an administrative hearing consistent with our holding in lunsford we hold that the notice_of_determination issued to petitioner is valid we have considered petitioner’s remaining arguments and find them to be meritless to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
